Phipps, Judge.
Ernest Bowden appeals his convictions of aggravated assault and battery and the denial of his motion for new trial on evidentiary grounds. He challenges the sufficiency of the evidence to support his convictions. Finding the evidence sufficient, we affirm.
The victim was Diane Smith, Bowden’s common law wife. The evidence showed that during a domestic dispute while both parties were drinking, Bowden burned Smith with an iron and battered her with his hands and fists. Bowden argues that the evidence was insufficient to support his aggravated assault conviction, because Smith testified at trial that she was burned by the iron accidentally after she had lunged at him with it. Nonetheless, pretrial statements Smith made to her daughter and to police authorized the jury to find that Bowden intentionally burned Smith with the iron after pushing her onto the floor. In an affidavit in support of Bowden’s motion for new trial, Smith claimed, somewhat inconsistently with her trial testimony, that she fell on the iron after Bowden pushed her.
Conflicts in the testimony of the witnesses, including the State’s witnesses, are a matter of credibility for the jury to resolve.1 Because there is competent evidence supporting each fact necessary to make *785out the State’s case, the jury’s verdict must be upheld.2 The evidence supports both convictions, and the trial court did not err in denying Bowden’s motion for new trial.
Decided December 5, 2001.
Hurl R. Taylor, Jr., for appellant.
J. Tom Morgan, District Attorney, Jeanne M. Canavan, Assistant District Attorney, for appellee.

Judgment affirmed.


Andrews, P. J., and Mikell, J., concur.


 Id.


 Peek v. State, 247 Ga. App. 364, 365 (1) (542 SE2d 517) (2000).